372 F.2d 132
Bernardino Soto y MEDINA, Appellant,v.UNITED STATES of America, Appellee.
No. 23439.
United States Court of Appeals Fifth Circuit.
Jan. 27, 1967.

Alan R. Lupka, Coral Gables, Fla.  (Court-appointed), for appellant.
Edward A. Kaufman, Asst. U.S. Atty., Miami Fla., for appellee.
Before MARIS,1 BROWN and THORNBERRY, Circuit Judges.
PER CURIAM:


1
This is an appeal from a conviction for transporting in interstate commerce a stolen motor vehicle in violation of 18 U.S.C. 2312.  The appellant was arrested by officers of the Naples, Florida Police Department.  At the police station, during an interview with a special agent of the F.B.I., appellant singed a written confession which was used against him at the trial.


2
The only issue on appeal is whether appellant knowingly and intelligibly waived his fifth amendment right to remain silent prior to the giving of his confession.  Appellant alleges that, being of Puerto Rican extraction, he understands and speaks little English and that he did not fully understand the warning as to his rights given him by the F.B.I. agent.  Therefore, he asserts that he cannot be charged with waiver.


3
The evidence in the record, however, clearly repudiates appellant's assertions and fully supports the trial court's action in overruling appellant's objection to admission of his written confession.


4
The judgment of the trial court is therefore


5
Affirmed.



1
 Of the Third Circuit, sitting by designation